[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The undisputed faces disclose that from August 8, 1991 to December 6, 1991 the Town of Hebron contributed and continues to contribute support to the defendant Debra A. Presti. The Town filed a motion for support pendente lite on December 26, 1991. The motion for support was heard and decided on January 13, 1992. At that time the Honorable Seymour L. Hendel ordered the plaintiff Joseph Presti, Sr. to pay $25 per week support to Mrs. Presti and $50 per week to the Town retroactive to December 2, 1991.
The parties were divorced September 3, 1993. Prior to the dissolution the Town had moved for contempt as against Mr. CT Page 2471 Presti for failure to pry the support due to the Town. The motion for contempt was granted on July 13, 1992. The Town, by letter to counsel for both parties, agreed to permit the dissolution so long as the Town's position would be litigated at a later date.
The issue in this case is whether a municipality may intervene in a dissolution case to seek reimbursement for general assistance payments. That issue has already been decided. The decision of the court was that Mr. Presti must reimburse the Town for payments made. That issue is no longer in the case.
Accordingly, judgment may enter in favor of the Town in the amount of $5,050, the amount of the unreimbursed arrearage.
Hurley, J.